DETAILED ACTION
The instant application having Application No. 15/818,298 filed on 11/20/2017 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-15) in the reply filed on 2/11/2021 is acknowledged.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 11 recites a method comprising generating floating-point products of a first precision and adding together the products to generate a sum of the first precision.  Such steps explicitly recite mathematical calculation(s).  Therefore, under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Moreover, the limitation “operating an integrated circuit” has not been given patentable weight because the recitation occurs only in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In this case, the claimed method steps themselves describe a complete invention, such that deletion of the preamble phrase in question does not affect the structure or steps of the claimed invention.  Thus, the claimed method does not rely on this feature as patentably significant.  See MPEP § 2111.02 and 2111.02(II).
Finally, Claim 11 also recites “receiving the first sum” “with a floating-point adder of a second precision greater than the first precision”.  However, this limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output.  Because the adder as claimed performs no function with the sum, it fails to provide a meaningful limitation on the abstract idea, or on the act of “receiving the first sum”.  
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “an integrated circuit” to perform mathematical steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, the Background sections of the cited references by Tannenbaum et al. (US 9,465,578) and Swartzlander et al. (US 2010/0121898) describe the common and well-understood floating-point number formats and floating-point arithmetic circuits that receive them as operands.  Thus, the additional limitation of “receiving the first sum” by a floating-point adder fails to provide more than well-understood, routine and conventional activity.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 12-15, they are rejection 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 11, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 12-15 recite further limitations that are abstract mathematical concepts or that may be performed in the mind, without reciting any additional elements that impose meaningful limits on practicing the abstract idea.  The claims recite generic computer components for performing the abstract steps, such as adders for performing addition or “a casting circuit” for generating a cast value.  However, such elements fail to include any particular structure or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langhammer (US 9,098,332).

As per Claim 1, Langhammer discloses an integrated circuit (Column 1, lines 7-10);  comprising: a first multiplier of a first precision, wherein the first multiplier is configured to output a first product; a second multiplier of the first precision, wherein the second multiplier is configured to output a second product (Figure 1 and Column 3, lines 22-30, two 18-bit multipliers);  a first floating-point adder configured to combine the first and second products to 

As per Claim 2, Langhammer discloses the integrated circuit of claim 1, wherein the first and second multipliers are operable in a floating-point mode and a fixed-point mode (Column 2, lines 11-14 and Column 3, lines 22-37, multipliers 101 and 102 perform fixed-point and floating-point multiplication). 

As per Claim 7, Langhammer discloses the integrated circuit of claim 1, wherein the second floating-point adder is further configured to pass through the first sum unchanged or wherein the second floating-point adder is bypassed (Figure 1 and Column 3, lines 52-64, wherein compressor 108 further sums partial products that may be the result of a floating-point multiplication and operates on 74-bit inputs, and may be bypassed via multiplexer 109). 

As per Claim 8, Langhammer discloses the integrated circuit of claim 1, further comprising a multiplexing network interposed between the first floating-point adder and the second floating-point adder (Figure 1, multiplexer 109). 

Allowable Subject Matter
Claims 3-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,465,578	Logic circuitry configurable to perform 32-bit or dual 16-bit floating-point operations
US 2010/0121898	Floating-point fused dot-product unit
A. R. Lopes and G. A. Constantinides, “A fused hybrid floating-point and fixed-point dot-product for FPGAs,” in Proc. Int. Symp. on Applied Reconfigurable Recomputing, pp. 157-168, 2010
M. Gok and M.M. Ozbilen, "Multi-Functional Floating-Point MAF Designs with Dot Product Support," Microelectronics J., vol. 39, pp. 30-43, Jan. 2008
J. Sohn and E. E. Swartzlander, "Improved architectures for a floating-point fused dot product unit", Proc. IEEE 21st Symp. Comput. Arithmetic, pp. 41-48, Apr. 2013

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182